DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 8, and 15 are independent.
This office action is Non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 11 are objected to because of the following informalities:  
In claim 1, line 5: “…the memory array…” should read as -- …a memory array…--. 
In claim 3, line 2: “…a memory array…” should read as -- … the memory array … --.
In claim 11, line 1: “… coupleable…” should read as --…couplable…--.
Appropriate correction is required.

Double Patenting
Claims 1 - 20 of this application is patentably indistinct from claims 1 - 25 of Application No. 16/546,416. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 11,237,841. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention; a memory device can be configured to boot up in a variety of configurations. The variety of configurations can include using the memory device for persistent memory storage, for non-persistent memory storage, etc.
Similarities are provided in the table below [Emphasis added by the Examiner]:
Instant Application No. ‘546 
Co-pending Patent No. ‘841
1. A method, comprising: determining whether to boot up a memory device in a first configuration or a second configuration, wherein: the first configuration is associated with a first boot image and comprises the memory array having a non-volatile memory configuration; and the second configuration is associated with a second boot image and comprises the memory array having a volatile memory configuration; and booting up the memory device using the first boot image or the second boot image based on the determination.

2. The method of claim 1, further comprising generating a plurality of boot images.
1. A method, comprising: generating a plurality of boot images, wherein: a first boot image of the plurality of boot images comprises instructions for using a memory array in a persistent memory configuration; and a second boot image of the plurality of boot images comprises instructions for using the memory array in a non-persistent memory configuration; determining whether to boot up a memory apparatus in a first configuration with the memory array having the persistent memory configuration or a second configuration with the memory array having the non-persistent memory configuration; and booting up the memory apparatus using the first boot image or the second boot image based on the determination.
5. The method of claim 1, further comprising storing the first boot image and the second boot image in a NOR flash array.
2. The method of claim 1, further comprising storing the first boot image and the second boot image in a NOR flash array.
6. The method of claim 1, further comprising storing the first boot image in a first NOR flash array and storing the second boot image in a second NOR flash array.
3. The method of claim 1, further comprising storing the first boot image in a first NOR flash array and storing the second boot image in a second NOR flash array.
7. The method of claim 1, wherein booting up the memory apparatus comprises booting up a field programmable gate array (FPGA).
6. The method of claim 1, wherein booting up the memory apparatus comprises booting up a field programmable gate array (FPGA).
8. An apparatus comprising: a first memory array; a second memory array; and a controller coupled to the first memory array and the second memory array; wherein: the second memory array is configured to store a first boot image and a second boot image; the first boot image is used to operate the first memory array in a non-volatile memory configuration; and the second boot image is used to operate the first memory array in a volatile memory configuration. 
9. The apparatus of claim 8, wherein the first memory array and the controller are within a field programmable gate array (FPGA).
 10. The apparatus of claim 8, wherein the controller is configured to boot up the apparatus with either of the first boot image or the second boot image.
7. An apparatus comprising: a first memory array; a second memory array; and logic coupled to the first memory array and the second memory array; wherein: the first memory array and the logic are within a field programmable gate array (FPGA); and the second memory array is configured to store at least two boot images and the first memory array is configured to operate in a first configuration with the first memory array having a persistent memory configuration or a second configuration with the first memory array having a non-persistent memory configuration, based on which of the at least two boot images is used.
11. The apparatus of claim 8, wherein the apparatus is coupleable to a memory device.
10. The apparatus of claim 7, wherein the apparatus is coupleable to a memory device.
12. The apparatus of claim 11, wherein: the memory device is a variable resistance memory device; and the controller is configured to use the variable resistance memory device in a volatile memory configuration.
12. The apparatus of claim 10, wherein: the memory device is a variable resistance memory device; and the logic is configured to use the variable resistance memory device in a non-persistent memory configuration. 
13. The apparatus of claim 11, wherein the memory device is a variable resistance memory device and the controller is configured to use the variable resistance memory device as non-volatile storage by storing storage table data in the first memory array.
11. The apparatus of claim 10, wherein the memory device is a variable resistance memory device and the logic is configured to use the variable resistance memory device as persistent storage by storing storage table data in the first memory array.
14. The apparatus of claim 8, wherein the logic is configured to: perform a first boot up with the first boot image; and a second boot up with the second boot image.
14. The apparatus of claim 7, wherein the logic is configured to: perform a first boot up with a first of the at least two boot images; and a second boot up with a second of the at least two boot images.
15. An apparatus, comprising: a configurable volatile memory array, wherein the configurable volatile memory array is configurable to be used in a non-volatile memory configuration or a volatile memory configuration; a plurality of flash memory arrays each configured to store a boot image, wherein: a first of the boot images is associated with the configurable volatile memory array configured to be used in a non-volatile memory configuration; and a second of the boot images is associated with the configurable volatile memory array configured to be used in a volatile memory configuration. 
16. The apparatus of claim 15, further comprising a controller, wherein the controller is configured to boot up the apparatus using the first boot image or the second boot image.
20. An apparatus, comprising: a configurable volatile memory array, wherein the configurable volatile memory array is configurable to: be used in a persistent memory configuration or a non-persistent memory configuration; and adjust an error correction rate and a latency rate; and a plurality of flash memory arrays each configured to store a boot image, wherein: a first of the boot images is associated with the configurable volatile memory array configured to be used in a persistent memory configuration; and a second of the boot images is associated with the configurable volatile memory array configured to be used in a non-persistent memory configuration.
17. The apparatus of claim 16, wherein the controller is further configured to decrease an error correction rate and increase a latency rate based on whether the apparatus is booted using the first boot image or the second boot image.
21. The apparatus of claim 20, further comprising logic, wherein the logic is configured to: boot up the apparatus using the first boot image or the second boot image; and decrease an error correction rate and increase a latency rate based on whether the apparatus is booted using the first boot image or the second boot image.
18. The apparatus of claim 16, wherein the controller is further configured to increase an error correction rate and decrease a latency rate based on whether the apparatus is booted using the first boot image or the second boot image.
22. The apparatus of claim 20, further comprising logic, wherein the logic is configured to: boot up the apparatus using the first boot image or the second boot image; and increase an error correction rate and decrease a latency rate based on whether the apparatus is booted using the first boot image or the second boot image.
19. The apparatus of claim 16, wherein the configurable volatile memory array associated with the second boot image is configured to decrease an error correction rate and increase a latency rate.
23. The apparatus of claim 20, wherein the configurable volatile memory array associated with the second boot image is configured to decrease an error correction rate and increase a latency rate.
20. The apparatus of claim 15, wherein: each of the plurality of boot images are configured to be used to boot up the apparatus; and the plurality of non-volatile memory arrays are a plurality of NOR flash arrays.
19. The apparatus of claim 17, wherein the plurality of non-volatile memory arrays are a plurality of NOR flash arrays.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Patent Application No. 2015/0149144)
As per claim 1, Davis teaches a method, comprising: 
determining whether to boot up a memory device in a first configuration [main memory is nonvolatile, 0030] or a second configuration [main memory is volatile, 0029], wherein: 
the first configuration is associated with a first boot image and comprises [a] memory array having a non-volatile memory configuration [main memory is configured as non-volatile memory with modified loader program , 0030: “…the loader program is modified to take some or all of the identified main memory available and designate or reserve it for non-volatile memory (e.g., NVRAM)use at 303…”]; and 
the second configuration is associated with a second boot image and comprises the memory array having a volatile memory configuration [“conventional” loader program, 0029: “…Once hardware (e.g., various memory devices) is initialized at 302, a program, e.g., "bootloader" or "boot strap loader" is run to boot the device at 303. This loader program is often part of the BIOS/POST code and may take advantage of all the hardware that has been initialized. The loader program reads information from to backing store (e.g., HDD, flash memory, etc.) into a main memory(volatile memory) and transfers control to the loaded information to the operating system so the machine will "boot" at 304...”]; and 
booting up the memory device using the first boot image or the second boot image based on the determination [main memory is booted as all volatile memory or partially nonvolatile memory, 0030].

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 6 , 8, 10 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent Application No. 2015/0149144), in view of Baratam et al. (US Patent Application Publication No. 2015/0039876, hereinafter “Baratam”).
As per claim 2, Davis teaches the method of claim 1. However, Davis does not teach generating a plurality of boot images. 
Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non- volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 2, Baratam  further teaches comprising generating a plurality of boot images [0006-0007, 0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.

As per claim 3, Davis teaches the method of claim 2, wherein the plurality of boot images comprises a first boot image comprising instructions for using [the] memory array in a non-volatile memory configuration [0030].

As per claim 4, Davis teaches the method of claim 2, wherein the plurality of boot images comprises a second boot image comprising instructions for using the memory array in a volatile memory configuration [0029].

As per claim 5, Davis teaches the method of claim 1. However, Davis does not teach storing the first boot image and the second boot image in a NOR flash array.
Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non- volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 5, Baratam teaches the method of claim 1, further comprising storing the first boot image and the second boot image in a NOR flash array [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.

As per claim 6, Davis teaches the method of claim 1. However, Davis does not teach storing the first boot image in a first NOR flash array and storing the second boot image in a second NOR flash array.
Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non- volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 6, Baratam teaches the method of claim 1, further comprising storing the first boot image in a first NOR flash array and storing the second boot image in a second NOR flash array [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.

As per claim 8, Davis teaches an apparatus comprising: 
a first memory array [HDD, Flash, 0035]; 
a second memory array [Main Memory, 0034]; and 
a controller [memory controller hub, 0023, fig. 2] coupled to the first memory array and the second memory array [memory devices connect to the memory controller hub 226, fig. 2]; 
…the first boot image is used to operate the first memory array in a non-volatile memory configuration [main memory is configured as non-volatile memory with modified loader program , 0030: “…the loader program is modified to take some or all of the identified main memory available and designate or reserve it for non-volatile memory (e.g., NVRAM)use at 303…”]; and 
the second boot image is used to operate the first memory array in a volatile memory configuration [“conventional” loader program, 0029: “…Once hardware (e.g., various memory devices) is initialized at 302, a program, e.g., "bootloader" or "boot strap loader" is run to boot the device at 303. This loader program is often part of the BIOS/POST code and may take advantage of all the hardware that has been initialized. The loader program reads information from to backing store (e.g., HDD, flash memory, etc.) into a main memory(volatile memory) and transfers control to the loaded information to the operating system so the machine will "boot" at 304...”].
However, Davis does not teach …wherein: the second memory array is configured to store a first boot image and a second boot image.
Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non- volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 8, Baratam  further teaches … wherein: the second memory array is configured to store a first boot image and a second boot image [0006-0007, 0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.


As per claim 10, Baratam teaches the apparatus of claim 8, wherein the controller is configured to boot up the apparatus with either of the first boot image or the second boot image [0006, 0007: a memory controller transfers at least one of multiple boot images into the volatile memory].

As per claim 11, Davis teaches the apparatus of claim 8, wherein the apparatus is [couplable] to a memory device [0029: apparatus couplable to Flash].

As per claim 12, Davis teaches the apparatus of claim 11, wherein: the memory device is a variable resistance memory device; and the controller is configured to use the variable resistance memory device in a volatile memory configuration [magneto resistive random access memory, 0016].

As per claim 13, Davis teaches the apparatus of claim 11, wherein the memory device is a variable resistance memory device and the controller is configured to use the variable resistance memory device as non-volatile storage by storing storage table data in the first memory array [magneto resistive random access memory, 0016].

As per claim 14, Davis teaches the apparatus of claim 8, wherein the logic is configured to: perform a first boot up with the first boot image; and a second boot up with the second boot image [0029, 0030].

As per claim 15, Davis teaches an apparatus, comprising: 
a configurable volatile memory array [main memory, 0028], wherein the configurable volatile memory array is configurable to be used in a non-volatile memory configuration or a volatile memory configuration [0028 - 0030]; 
…a first of the boot images is associated with the configurable volatile memory array configured to be used in a non-volatile memory configuration [main memory is configured as non-volatile memory with modified loader program , 0030: “…the loader program is modified to take some or all of the identified main memory available and designate or reserve it for non-volatile memory (e.g., NVRAM)use at 303…”]; and 
a second of the boot images is associated with the configurable volatile memory array configured to be used in a volatile memory configuration [“conventional” loader program, 0029: “…Once hardware (e.g., various memory devices) is initialized at 302, a program, e.g., "bootloader" or "boot strap loader" is run to boot the device at 303. This loader program is often part of the BIOS/POST code and may take advantage of all the hardware that has been initialized. The loader program reads information from to backing store (e.g., HDD, flash memory, etc.) into a main memory(volatile memory) and transfers control to the loaded information to the operating system so the machine will "boot" at 304...”].

	However, Davis does not teach …a plurality of flash memory arrays each configured to store a boot image. 
Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non- volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 15, Baratam teaches…a plurality of flash memory arrays each configured to store a boot image…[006,0007,0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.

As per claim 16, Davis teaches the apparatus of claim 15, further comprising a controller, wherein the controller is configured to boot up the apparatus using the first boot image or the second boot image [0029, 0030].

As per claim 20, Baratam teaches the apparatus of claim 15, wherein: each of the plurality of boot images are configured to be used to boot up the apparatus; and the plurality of non-volatile memory arrays are a plurality of NOR flash arrays [0025, 0041-0046].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy; Brian S. et al. (US Patent Application Publication No. 9,389,787 B2) “System And Method For Simulating A Persistent Byte Addressable Storage Device On A Persistent Block Addressable Storage Device” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187